Case 3:20-cv-03057-ELW Document 18            Filed 04/27/21 Page 1 of 1 PageID #: 3109




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

  SHANNON C. JONES                                                             PLAINTIFF

  v.                                CIVIL NO. 20-cv-03057

  ANDREW SAUL, Commissioner                                                    DEFENDANT
  Social Security Administration

                                        JUDGMENT

         For reasons stated in a memorandum opinion of this date, the Court hereby affirms the

  decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties have

  sixty days from entry of the judgment on the docket in which to appeal.

         IT IS SO ORDERED AND ADJUDGED this 27th day of April 2021.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE
